DETAILED ACTION

Claims 1, 3-11, 13-17, 19-23 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Dana LeMoine (Reg. No. 40,062) on September 20, 2021.

The application has been amended as follows:

1. (Currently Amended) A method comprising:
 receiving, by a processing system including a processor, data at an edge node of a plurality of edge nodes of a network, the network further comprising a plurality of regional nodes and a plurality of central nodes;
 determining, by the processing system, a latency criterion associated with an application for processing the data, the application utilizing an application programming interface (API), information regarding the API being stored in a database accessible to at least one of the edge node, a regional node of the plurality of regional nodes in communication with the edge node, and a central node of the plurality of central nodes in communication with the regional node; 

 determining, by the processing system, whether the latency satisfies the latency criterion; 
responsive to the latency satisfying the latency criterion, assigning, by the processing system, resources to assist the application in reducing the latency associated with the processing of the data, the resources comprising computation resources, storage resources, network resources, or a combination thereof obtained from the central node, the regional node, the edge node, or any combination thereof
 partitioning, by the processing system, the API into a plurality of base APIs including a first base API and a second base API, wherein the first base API has associated therewith a first latency less than a second latency associated with the second base API; and 
assigning, by the processing system, the edge node to the first base API and the regional node to the second base API.

2. (Canceled)  

3. (Original) The method of claim 1, wherein the API is accessible to a third party.

4. (Original) The method of claim 1, further comprising: by the processing system, measuring a key performance indicator (KPI) of the network, accessing the KPI, or both; and predicting, by the processing system, a network performance metric based on the KPI.  

5. (Original) The method of claim 1, wherein the API comprises a plurality of base APIs, and wherein the database comprises a list of data objects to be accessed via the respective base APIs.



7. (Original) The method of claim 5, further comprising triggering, by the processing system, a procedure for reducing the latency comprising placement of the base APIs at one or more of the edge node, the regional node, and the central node.

8. (Original) The method of claim 5, further comprising triggering, by the processing system, an iterative procedure for reducing the latency comprising placement of the data objects and the base APIs at one or more of the edge node, the regional node, and the central node.  

9. (Original) The method of claim 1, wherein the data is streamed from the edge node to the regional node for processing at the regional node.

10. (Original) The method of claim 1, wherein the received data is accessible to a third party from the edge node, the regional node, the central node or a combination thereof.

11. (Currently Amended) A device comprising:
 a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 
receiving data at an edge node of a plurality of edge nodes of a network, the network further comprising a plurality of regional nodes and a plurality of central nodes;
 determining a latency criterion associated with an application for processing the data, the application utilizing an application programming interface (API), information regarding the API being stored in a database accessible to at least one of the edge node, a regional node of the plurality of regional nodes in communication with the edge node, and a central node of the plurality of central nodes in communication with the regional node; 
measuring a key performance indicator (KPI) of the network; 

determining whether the latency satisfies the latency criterion; 
responsive to the latency satisfying the latency criterion, assigning resources to assist the application in reducing the latency associated with the processing of the data, the resources comprising computation resources, storage resources, network resources, or a combination thereof obtained from the central node, the regional node, the edge node, or any combination thereof
 partitioning the API into a plurality of base APIs including a first base API and a second base API, wherein the first base API has associated therewith a first latency less than a second latency associated with the second base API; and 
assigning the edge node to the first base API and the regional node to the second base API.

12. (Canceled)  

13. (Original) The device of claim 11, wherein the operations further comprise predicting the latency based on the KPI.

14. (Original) The device of claim 11, wherein the API comprises a plurality of base APIs, and wherein the database comprises a list of data objects to be accessed via the respective base APIs.  

15. (Original) The device of claim 14, wherein the operations further comprise triggering a procedure for reducing the latency comprising placement of the data objects at one or more of the edge node, the regional node, and the central node.

16. (Original) The device of claim 14, wherein the operations further comprise triggering a procedure for reducing the latency comprising placement of the base APIs at one or more of the edge node, the regional node, and the central node.  

non-transitory, machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising:
receiving data at an edge node of a plurality of edge nodes of a network, the network further comprising a plurality of regional nodes and a plurality of central nodes;
	determining a latency criterion associated with an application for processing the data, the application utilizing an application programming interface (API), information regarding the API being stored in a database accessible to at least one of the edge node, a regional node of the plurality of regional nodes in communication with the edge node and a central node of the plurality of central nodes in communication with the regional node, the API comprising a plurality of base APIs, the database comprising a list of data objects to be accessed via the respective base APIs;
	monitoring a latency associated with the processing of the data by the application;
	determining whether the latency satisfies the latency criterion; and
	responsive to the latency satisfying the latency criterion, assigning resources to assist the application in reducing the latency associated with the processing of the data, the resources comprising computation resources, storage resources, network resources, or a combination thereof obtained from the central node, the regional node, the edge node, or any combination thereof; and
triggering a procedure for reducing the latency comprising placement of the data objects at one or more of the edge node, the regional node, and the central node.

18.	(Canceled)
 

non-transitory, machine-readable medium of claim 17, wherein the operations further comprise triggering a procedure for reducing the latency comprising placement of the base APIs at one or more of the edge node, the regional node, and the central node.

20.	(Currently Amended) The non-transitory, machine-readable medium of claim 17, wherein the operations further comprise triggering an iterative procedure for reducing the latency comprising placement of the data objects and the base APIs at one or more of the edge node, the regional node, and the central node.

21.	(Currently Amended) The non-transitory, machine-readable medium of claim 17, wherein the operations further comprise measuring a key performance indicator (KPI) of the network, and predicting the latency based on the KPI.

22.	(Currently Amended) The non-transitory, machine-readable medium of claim 17, wherein the data is streamed from the edge node to the regional node for processing at the regional node.

23.	(Currently Amended) The non-transitory, machine-readable medium of claim 17, wherein the received data is accessible to a third party from the edge node, the regional node, the central node or a combination thereof.





Reason for allowance 
The following is an examiner’s statement of reasons for allowance.

Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 3-11, 13-17, 19-23 are allowed based on the same reason(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HERMON ASRES/            Primary Examiner, Art Unit 2449